F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 2 2001
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


WILLIE JAMES WILLIAMS,

             Petitioner-Appellant,
                                                      No. 00-3353
v.
                                                   (District of Kansas)
                                               (D.C. No. 00-CV-3397-DES)
KAREN ROHLING; ATTORNEY
GENERAL OF KANSAS,

             Respondent-Appellee.




                          ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Proceeding pro se , petitioner Willie James Williams seeks a certificate of

appealability (“COA”) to enable him to appeal the district court’s denial of his 28

U.S.C. § 2254 petition.     See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal

may be taken from the denial of a § 2254 petition unless the petitioner first

obtains a COA). Williams is not entitled to a COA unless he can make a

“substantial showing of the denial of a constitutional right.”     Id. § 2253(c)(2).

Williams can make this showing by demonstrating that the issues raised are

debatable among jurists, a court could resolve the issues differently, or that the

questions presented deserve further proceedings.        See Slack v. McDaniel , 120 S.

Ct. 1595, 1603-04 (2000).

       In his § 2254 petition, Williams challenged the decision by a state Joint

Committee on Special Claims denying his claims for damages in the amounts of

$999,000,000 and $100,000,000,000. Williams’ claims involved allegations that

state prison officials lost his legal papers. Although the district court

acknowledged that Williams had failed to exhaust his state remedies, the court

concluded that Williams’ petition failed to allege any violation of federal law that

is properly brought under 28 U.S.C. § 2254 and dismissed the petition pursuant

to 28 U.S.C. §2254(b)(2).

       This court has reviewed Williams’ request for a COA and accompanying

brief and has conducted a    de novo review of the district court’s order and the


                                             -2-
entire record on appeal. On appeal, Williams has failed to identified any error in

the district court’s analysis, and this court finds none. Accordingly, this court

denies Williams’ request for a COA for substantially those reasons set forth in

the district court’s order dated October 30, 2000, and   dismisses this appeal.

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                            -3-